Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00418-CV

                                      Javier MORA,
                                        Appellant

                                            v.

                                     Anna G. MORA,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2001-CI-00776
                     Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, this appeal is DISMISSED AS MOOT.

       We ORDER that appellee Anna G. Mora recover her costs of this appeal from appellant
Javier Mora.

      SIGNED October 16, 2013.


                                             _________________________________
                                             Marialyn Barnard, Justice